
	
		II
		111th CONGRESS
		2d Session
		S. 2988
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2010
			Mr. Ensign introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to extend
		  the exceptions process for two years with respect to caps on payments for
		  therapy services under the Medicare program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Securing Effective and Necessary
			 Individual Outpatient Rehabilitation Services (SENIORS) Act of
			 2010.
		2.Extension of
			 exceptions process for Medicare therapy caps
			(a)ExtensionSection 1833(g)(5) of the Social Security
			 Act (42 U.S.C. 1395l(g)(5)) is amended by striking December 31,
			 2009 and inserting December 31, 2011.
			(b)Revision to the
			 Medicare Improvement FundSection 1898(b)(1)(A) of the Social
			 Security Act (42 U.S.C. 1395iii(b)(1)(A)), as amended by section 1011(b) of the
			 Department of Defense Appropriations Act, 2010 (Public Law 111–118), is amended
			 by striking $20,740,000,000 and inserting
			 $19,740,000,000.
			
